

Exhibit 10.8
SECOND ADDENDUM


OPERATIONS AGREEMENT – HONG KONG




THIS SECOND ADDENDUM (the “Second Addendum”), dated as of June 3, 2013, modifies
that certain agreement entitled “Sales and Marketing Agreement” (the
“Agreement”) dated as of January 16, 2013, by and between RBC Life Sciences,
Inc. ("RBC Life") of 2301 Crown Ct., Irving, Texas, U.S.A., 75038, and Terry
Butler (“Butler”) of 45 Royal Albert Crescent Paradise Point, Gold Coast,
Queensland, Australia, 4216. All initially capitalized terms used and not
otherwise defined in this Second Addendum shall have the meaning given those
terms in the Agreement. The Agreement and this Second Addendum are referred to
collectively herein as the “Contract.”


WHEREAS:


(A) The Agreement provides that sales and marketing activities may not commence
in a country within the Territory until an Operations Agreement is executed for
that country; and


(B) The parties desire to begin sales and marketing activities in Hong Kong (the
“Country”).


NOW THEREFORE the parties agree as follows:


SECTION 1
DESCRIPTION OF OPERATIONS


1.
Description of Operations.



a.
Operations in the Country shall be conducted through a facility located in the
Country, which facility shall be leased by Butler to conduct the RBC Life
business.



b.
In connection with the establishment of this facility, RBC Life agrees to
advance Butler an amount not to exceed US$205,000. Advances made pursuant to
this paragraph shall be made upon written request submitted by Butler, which
request shall describe in reasonable detail the purpose of the advance and the
date by which funding is required.



c.
Advances made pursuant to subparagraph (b) above shall be repaid by applying
Marketing Fees earned under paragraph (3)(a) of the Agreement to such advances
until all advances have been paid in full.



d.
To secure the payment of all advances made pursuant to subparagraph (b) above,
Butler hereby gives to RBC Life an express first and prior contract lien and
security interest on all property which may be placed in the facility.




Second Amendment: Operations Agreement        Page 1 of 8

--------------------------------------------------------------------------------



SECTION 2
PHASE 1 OPERATIONS


2.
Sales and Service Obligations.



At his own cost and expense, Butler agrees to provide customer service to
Customers and prospective Customers in the Country in a manner consistent with
good MLM System marketing and sales procedures and customer relations, and to
make contacts with Customers at regular intervals. Such service shall include,
but shall not be limited to, responding to inquiries with respect the Products,
the Associate Compensation Plan, Product orders, alleged and/or actual errors in
Product fulfillment and commission payments, and providing training with respect
to the Products, the Associate Compensation Plan and the business policies and
procedures of RBC Life. Such service shall be made available to all Customers
and prospective Customers in the Territory on a fair and equitable basis whether
or not Customers or prospective Customers are, or potentially are, in Butler’s
downline organization. Butler shall ensure that adequate personnel, facilities
and other required resources are employed to fulfill this obligation in
accordance with customary industry standards.


3.
Customer Enrollment and Product Orders.



a.
Prior to commencement of business operations in the Country, RBC Life shall
provide a website (the “Website”) for use in conducting business operations.



b.
Butler agrees to ensure that each Customer in the Country is enrolled through
the Website before such Customer is permitted to place an order for Products and
have that order delivered. Butler agrees to obtain for each Customer a copy of a
valid personal identification document issued by the government of the Country
prior to making such Customer eligible to receive any payment for commissions
earned. Butler shall implement business procedures to facilitate the timely
submission by each Customer of such personal identification document. Personal
Customer identification documents shall be maintained by Butler and made
available for inspection by RBC Life representatives upon reasonable notice.



c.
Butler agrees to ensure that all Customer orders for Products in the Country,
and all payments for such orders, are entered and processed through the Website.
Butler agrees to ensure that no order is released for fulfillment until such
order is fully paid.



d.
In the event that adjustments are necessary to orders or payments that cannot be
made by Butler or his designated representative through the Website, such
adjustments shall be submitted in writing to the Associate Care Center Manager
at RBC Life’s U.S.A. headquarters for processing.



4.
Warehousing and Fulfillment Obligations.




Second Amendment: Operations Agreement        Page 2 of 8

--------------------------------------------------------------------------------



a.
The parties agree that warehousing and fulfillment activities in the Country
will be conducted pursuant to a Fulfillment Agreement by and between RBC Life
and Asia Pacific Fulfillment Services, PTY LTD. This Fulfillment Agreement is
attached hereto as Appendix I.



b.
Shipping and handling fees.



i.
The parties hereby adopt the following policy for calculating shipping and
handling fees to be charged to Customers in the Country:

•
Pick up orders – no charge

•
Over 150QV – free shipping

•
70QV to 149QV – US$5 (HK$40)

•
Under 70QV – US$10 (HK$80)



ii.
This shipping and handling fee policy may be modified from time to time and the
sole discretion of RBC Life.



c.
Butler, or his designated representative, shall assist designated RBC Life
personnel in regularly reviewing and evaluating Product inventory levels,
pending Product stocking orders, historical demand by Product, projected future
demand by Product, Product lead times and other factors affecting the
maintenance of optimum inventory levels in the Country. Butler, or his
designated representative shall notify designated RBC Life personnel when
additional Product stocking orders are required or when Products are potentially
overstocked or at risk of obsolescence.



d.
Butler agrees that he shall not make any disposition, by way of transshipment,
re-export, diversion or otherwise, of the Products, other than in and to the
Country.



e.
Butler shall establish facilities in the Country that permit Customers to
conduct business, provide and receive training, and place and pick up will call
orders. These facilities shall include, among other things, (i) a group training
area, (ii) individual meeting areas for use by Customers to introduce
prospective Customers to the Products and the RBC Life business, (iii) a
reception area, (iv) a warehouse for storage of Products and order fulfillment,
and (v) designated areas for Customers to place and pick up orders. Butler
agrees that this facility will, among other things, (i) be properly staffed,
(ii) be properly equipped, (iii) be neatly arranged and maintained, (iii) be
appropriately organized, (iii) display appropriate signage and (iv) present an
image consistent with the image of RBC Life. These facilities shall be available
for use by all Customers on a fair and equitable basis whether or not such
Customers are in Butler’s downline organization.



5.
Product List.



The list of Products that shall be made available for sale and distribution in
the Country, along with their respective prices, is attached hereto as Exhibit
I. Products may be added to or removed

Second Amendment: Operations Agreement        Page 3 of 8

--------------------------------------------------------------------------------



from this list and prices may be changed from time to time; however, any and all
modifications to this list shall be at the sole discretion of RBC Life.


6.
Product Registration.



a.
RBC Life shall expend resources as may reasonably be required (as determined in
its sole discretion) to ensure the Products qualify under the applicable laws
and regulations of the Country to be imported, held, sold and otherwise
distributed in the Country. However, nothing in the Contract shall be construed
to obligate RBC Life to reformulate any Product or conduct clinical studies with
respect to any Product in order to qualify such Product for sale pursuant to the
laws and regulations of the Country.



b.
Failure by RBC Life to obtain regulatory clearance to import, hold, sell or
otherwise distribute any Product in the Country shall not be deemed a breach of
the Contract.



7.
Associate Commissions.



a.
All Associate commissions due in accordance with the RBC Life Associate
Compensation Plan shall be calculated and paid by RBC Life.



b.
Butler, or his designated representative, shall assist designated RBC Life
personnel each month in the review for completeness and the accuracy of
commission calculations and commission payments of Associates in the Country
prior to the disbursement of such commission payments.



c.
Butler acknowledges that all Associate commission payments in the Country shall
be made through RBC Life’s third-party service provider, Paylution, and that, in
order for an Associate to receive a commission, such Associate must establish an
account with Paylution. Butler agrees to implement business procedures to help
ensure that each Associate properly establishes a Paylution account.



8.
License to Use Intellectual Property.



RBC Life hereby licenses to Butler the nonexclusive rights to use in the Country
RBC Life intellectual property, including, but not limited to, trademarks,
service marks, trade names, patents and copyrights, in fulfillment of its
obligations under the Contract. Such license shall terminate immediately upon
termination of this Second Addendum or the Contract.


9.
Establishment of Compliant Business Processes.



a.
Butler agrees to set up and follow business practices and processes in the
Country that ensure business operations are conducted in a manner that (i)
complies with government laws and regulations and (ii) maintains RBC Life’s
qualification to conduct business legally. RBC Life shall be responsible for the
expenses related


Second Amendment: Operations Agreement        Page 4 of 8

--------------------------------------------------------------------------------



any third-party consultants, accountants, attorneys or other professionals
engaged to facilitate such compliance if such parties are engaged directly by
RBC Life or in accordance with the prior written consent of RBC Life.


b.
Butler agrees to set up and follow business practices and processes in the
Country that ensure business operations are conducted in accordance with RBC
Life’s Associate Policies and Procedures, except in the case where a provision
is in conflict with applicable laws or regulations in the Country. In such a
case, Butler shall inform RBC Life of such conflict and the conflicting
provision will be modified by RBC Life to conform to the applicable law or
regulation.



SECTION 3
SALES MINIMUMS


10.
Sales Minimums.



a.
The Country may be removed from the Territory if Sales in the Country (in United
States Dollars “USD”) are below the following minimum amounts (Year 1 commences
on the date of the first sale of Products in the Country):

1.
Year 1
 
$3.0 million
2.
Year 2
 
$5.0 million
3.
Year 3
 
$9.0 million
4.
Year 4
 
$13.0 million
5.
Year 5
 
$17.0 million
6.
Year 6 and each year following
 
$20.0 million





b.
In the event that Sales in the Country do not equal or exceed the minimum amount
in any period, Butler shall have ninety (90) days to cure such deficiency.



c.
In the event that a Sales deficiency is not timely cured, RBC Life, at its
option, may remove the Country from the Territory by notifying Butler in writing
of its decision to take such action and the effective date of such action. The
Second Addendum shall terminate as of this effective date and, accordingly, no
Marketing Fees shall be owed on Sales in the Country that are made on or after
such effective date. Notwithstanding, there shall be no effect on commissions
earned by and paid to Butler under the Associate Compensation Plan.



SECTION 4
TRANSITION OF RESPONSIBILITIES TO RBC LIFE


11.
Transition of Responsibilities to RBC Life.




Second Amendment: Operations Agreement        Page 5 of 8

--------------------------------------------------------------------------------



RBC Life shall assume the obligations of Butler described in Sections 2 through
9, inclusive (the “Butler Obligations”), in accordance with the following:


a.
When monthly Sales in the Country reach US$300,000, Butler may request in
writing, and RBC Life shall agree to such request, that the Butler Obligations
be assumed by RBC Life. Upon receipt of this request by RBC Life, the parties
shall agree on the date on which the Butler Obligations shall be assumed by RBC
Life (the “Assumption Date”). The Assumption Date shall be selected to allow for
an orderly transition of the Butler Obligations to RBC Life, but in no case less
than ninety (90) days from the date of the written request.



b.
Upon termination of the Fulfillment Agreement attached hereto as Appendix I, the
Butler Obligations shall be assumed by RBC Life.



c.
On the date that the Butler Obligations are assumed by RBC Life, RBC Life shall
pay to Butler the depreciated value of all furniture and equipment located in
the office facility that is necessary for use in conducting the RBC Life
business, plus the depreciated value of all leasehold improvements reasonably
made to the office facility. The depreciated value of furniture and equipment
shall be calculated based on whole months assuming the original cost is
depreciated over a five-year life. The depreciated value of leasehold
improvements shall be calculated based on whole months assuming the original
cost is depreciated over a seven-year life. In addition, subject to landlord
approval, RBC Life shall assume Butler’s obligations under the then-current
lease agreement related to the office facility if such obligations are
commercially reasonable and if such office facility is deemed suitable by RBC
Life, as determined in its sole discretion, for the conduct of business in the
Country.





















[signatures on the following page]


    













Second Amendment: Operations Agreement        Page 6 of 8

--------------------------------------------------------------------------------















IN WITNESS WHEREOF the parties hereto have executed this Second Addendum as of
the date first above written.


RBC Life Sciences, Inc.:
___/s/ Steve E Brown________
Steven E. Brown, President
___June 3, 2013_____________
Date


Terry Butler:
___/s/ Terry Butler___________
                
____June 17, 2013___________
Date











































Second Amendment: Operations Agreement        Page 7 of 8

--------------------------------------------------------------------------------



EXHIBIT I      PRODUCT LIST


  
Description     Price (HKD)
Microhydrin (60)
 
 
Retail


$431


 
Wholesale


$345


 
Autoship


$302


 
QV
33


 
CV


$291


 
 
 
Microhydrin (120)
 
 
Retail


$819


 
Wholesale


$655


 
Autoship


$574


 
QV
63


 
CV


$549


 
 
 
Stem-Kine
 
 
Retail


$888


 
Wholesale


$710


 
Autoship


$622


 
QV
71


 
CV


$468


 
 
 
Vitaloe
 
 
Retail


$1,006


 
Wholesale


$805


 
Autoship


$705


 
QV
79


 
CV


$534


 
 
 
Oliviva
 
 
Retail


$531


 
Wholesale


$425


 
Autoship


$372


 
QV
46


 
CV


$263


 
 
 
Microbrite
 
 
Retail


$194


 
Wholesale


$155


 
Autoship


$136


 
QV
15


 
CV


$111




Second Amendment: Operations Agreement        Page 8 of 8